      Case 2:19-cv-00720-GJF-CG Document 52 Filed 04/15/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

SILVIA CABRERA,

               Plaintiff,
v.                                                         CV No. 19-720 GJF/CG

CITY OF HOBBS, et al,

               Defendants.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on June 4, 2020, at 1:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
